Case 1:20-cv-00082-TSK-MJA Document 118 Filed 03/02/21 Page 1 of 3 PageID #: 953



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 MICHAEL HEATH THETFORD,
 ANGEL CENTENO-MORALES, and
 NELSON R. ZAPATA-VICENTE,

                     Plaintiffs,

 v.                                                Civ. Action No. 1:20-CV-82
                                                          (Judge Kleeh)

 ROGER WARE,
 ALVIN JAMES WARRICK,
 COLITHA PATRICE BUSH,
 RONALD BENNETT SHEPHERD,
 TANYA L. RICHARD,
 PRIVATE SERVICES, and
 UNITED STATES OF AMERICA,

                     Defendants.

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 106]

       On    June     2,    2020,      Plaintiff     Michael   Heath    Thetford

 (“Plaintiff”) filed Motion to Vacate Certification & Substitution

 Order (“Motion”). [ECF No. 22]. In the Motion, Plaintiff requests

 this Court set aside its Order Regarding Substitution [ECF No. 9],

 by which the Court allowed the substitution of the United States

 of   America   as    a    defendant    in   place   of   Defendant   Roger   Ware

 (“Defendant Ware”) for purposes of defending Counts 1, 2, 3, 4, 5,

 8, 9, 11, and 12 of Plaintiffs’ Original Complaint. [ECF No. 1-

 1]. Such substitution left Defendant Ware as a defendant in this

 action solely for purposes of defending Count 6 of the Original

 Complaint.

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court
Case 1:20-cv-00082-TSK-MJA Document 118 Filed 03/02/21 Page 2 of 3 PageID #: 954
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 106]


 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. On February 8, 2021, the Magistrate Judge

 entered    a   Report      and     Recommendation     (“R&R”)    [ECF    No.   106],

 recommending that the Court deny the Motion [ECF No. 22] as

 Plaintiff is entitled to no relief sought in the Motion.

       The R&R also informed the parties regarding their right to

 file specific written objections to the magistrate judge’s report

 and recommendation. Under Local Rule 12 of the Local Rules of

 Prisoner Litigation Procedure of the Northern District of West

 Virginia,      “[a]ny      party    may    object    to   a   magistrate    judge’s

 recommended disposition by filing and serving written objections

 within fourteen (14) calendar days after being served with a copy

 of the magistrate judge’s recommended disposition.” LR PL P 12.

 Further, the magistrate judge allotted an extra three (3) days to

 account for mailing and service of any objections. [ECF No. 106].

 Therefore, parties have seventeen (17) calendar days from the date

 of   service    of   the    R&R    to     file   “specific    written   objections,

 identifying the portions of the Report and Recommendation to which

 objection is made, and the basis of such objection.” The R&R

 further     warned      them      that    the    “[f]ailure     to   file   written

 objections . . . shall constitute a waiver of de novo review by

 the District Court and a waiver of appellate review by the Circuit

 Court of Appeals.” The docket reflects that Plaintiffs accepted

 service of the R&R on February 12, 2021. [See ECF Nos. 111, 112,
Case 1:20-cv-00082-TSK-MJA Document 118 Filed 03/02/21 Page 3 of 3 PageID #: 955
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 106]


 113]. To date, no objections to the R&R have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,      any     of     the      magistrate    judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because    no   party   has    objected,   the   Court   is   under   no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R [ECF No. 106]. The Motion

 is DENIED [ECF No. 22].

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all

 pro se parties via certified mail, return receipt requested, and

 to counsel of record via email.

       DATED: March 2, 2021


                                             /s/ Thomas S. Kleeh
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE
